99 F.3d 1151
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Thomas Frank DISTEFANO, Defendant-Appellant.
No. 96-1178.
United States Court of Appeals, Tenth Circuit.
Oct. 9, 1996.

Before SEYMOUR, Chief Judge, KELLY, and LUCERO, Circuit Judges.**


1
Mr. Distefano moved to vacate his sentence pursuant to 28 U.S.C. § 2255 and sought the return of forfeited property on double jeopardy grounds.  We have reviewed the district court's order, which is further supported by  United States v. Ursery, 116 S.Ct. 2135 (1996) and our decision in  United States v. German, 76 F.3d 315 (10th Cir.1996), and find no reversible error.  We deny Mr. Distefano a certificate of appealability now required by statute and dismiss the appeal for want of a "substantial showing of the denial of a constitutional right."   See 28 U.S.C. § 2253(c)(1)(B), (2);   Lennox v. Evans, 87 F.3d 431, 433-34 (10th Cir.1996).


2
APPEAL DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument